DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the amendment filed on August 19, 2021.
	Claims 29-47 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

Election/Restrictions
The search and examination of this application was based on the elected species of compound I-12 (disclosed in page 33 of the specification).  The elected species was found in the prior art.  Accordingly, as per MPEP § 803.02 guidelines the search and examination was limited to elected species.
Claims 37-38 (in full) and claims 29-36, 39-47 (all in part, drawn to a subgenus other than indicated above) is withdrawn from further consideration.

The following rejections are maintained:
Claim(s) 29-36, 39-45, and 46-471 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Li et al., WO 2006/133426 (effective filing date: June 8, 2005).  The instant .
Applicant filed a Supplemental Application Data Sheet, wherein the priority data is amended.  Applicant submits that ‘the present application claims priority to U.S. Provisional Application No. 60/689,032 filed on June 8, 2005; Li has an effective filing date of June 8, 2005 as it also claims priority to the ‘032 application and therefore, Li does not qualify as prior art to the present application’.  Applicant’s arguments have been fully considered but they were not deemed to be persuasive.
Applicant’s priority claim based on U.S. Provisional Application 60/689,032 filed on June 8, 2005 is acknowledged.  However, the priority application does not fully support the instant claims.  The instant claims directed to compound of formula I is not fully supported by the disclosure of the provisional application on which the instant application is claiming priority benefit.  For example, the formula I of instant claims have a 
    PNG
    media_image1.png
    70
    52
    media_image1.png
    Greyscale
 group attached to the amino nitrogen at the 4-position of the pyrimidine, wherein “ring A is selected from the group consisting of aryl, heteroaryl, cycloalkyl, cycloalkenyl and heterocyclic”.  The ‘032 application discloses formula (I) wherein the 4-position substituent on the pyrimidine ring is –NR1R4, wherein R4 is:

    PNG
    media_image2.png
    369
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    264
    404
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    448
    571
    media_image4.png
    Greyscale

As can be seen from the above, the priority application does not fully support all of the groups recited under the definition of ring A of instant claims.  Further, formula I of instant claims has X as the 5-position substituent and the instant claims recite “X is selected from the group consisting of alkyl, substituted alkyl, cycloalkyl, substituted cycloalkyl, alkoxy, substituted alkoxy, amino, substituted amino, carboxyl, carboxyl ester, cyano, halo, nitro, alkenyl, substituted alkenyl, alkynyl and substituted alkynyl”.  The priority application at the analogous position has R5 and it defined as:

    PNG
    media_image5.png
    155
    605
    media_image5.png
    Greyscale

Note:	The above is a representative list of differences between the instant claims and the priority application.
See MPEP § 2152.01 (C) If the application properly claims benefit under 35 U.S.C. 119(e)  to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under 35 U.S.C. 112  by the provisional application.  As explained above, the instant claims are not fully supported in the provisional application and therefore, the instant application is not entitled to the priority date of the ‘032 application.  Accordingly, Li (WO’426) is available as prior art for instant application.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 31-36, and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is new matter rejection.
In the amendment filed on August 19, 2021, applicant amended claim 29 by adding “cycloalkyl, substituted cycloalkyl” to the definition of X; and “heterocyclyl, substituted heterocyclyl” to the definition of R4 and R5 in claim 29.  Applicant submits that ‘the support for addition of “cycloalkyl” is found in page 20 of the specification, ¶ 0074; and support for cyclopropyl as a substituent is specifically provided by a number of compounds, including I-48, I-128, I-129, II-79 and II-80’.  Regarding amending the definition of R4 and R5 in claim 29, applicant submits that: ‘the terms “heterocyclyl, substituted heterocyclyl” are expressly defined at pages 22-23, ¶ 0098 and ¶ 0099, and further by compound I-19, Table 1, pp. 33’. 
	Contrary to applicant’s assertion, there was no support found in the specification as originally filed for the addition of “cycloalkyl, substituted cycloalkyl” to the definition of X; and “heterocyclyl, substituted heterocyclyl” to the definition of R4 and R5.  The pages and paragraphs identified by applicant merely refer to definition of the terms “cycloalkyl”, “heterocyclyl” and “substituted heterocyclyl”.  The broadest definition of the terms X, R4 and R5 found in the application as originally filed, for example, at page 5 does not include the newly added terms.
	Applicant’s reliance on the disclosure of specific compounds in the specification for support for the instant amendments to the addition of “cycloalkyl, substituted cycloalkyl” to the definition of X; and “heterocyclyl, substituted heterocyclyl” to the definition of R4 and R5, is also acknowledged.  All of the referred compounds I-48, I-128, I-129, II-79 and II-80 have ‘cyclopropyl’ as the X substituent; and I-19 has 3-SO2NH(1-Me-piperidin-4-yl) as the SO2N(R4)R5 substituent.  As can be seen the specific compounds relied upon by applicant do not fully support the instant amendment.  The addition of the generic terms to the definitions of X, 4 and R5 result in numerous compounds for which there is no support in the specification as filed.  All of the compounds embraced by the generic claim 29 drawn to compounds of formula (I) which include the above definition(s) are not found or generically described in the specification as filed.  The above changes to the variables of formula I represent a multitude of compounds for which there is no support. The genus according to amended claim 29 results in numerous species which were not made or contemplated.
Accordingly, the newly added generic terms to the definition of X, R4 and R5 do not find support in the application as filed and applicant has not submitted where in the original application the generic subject matter finds support.  Applicant cannot rely on the disclosure of a species or a small subgenus as support for the newly expanded or introduced limitations.  Written description of species would not support claims to the generic element. “Disclosure of Two species in prior application did not provide written description to generic claims added in CIP”, see Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 9, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dependent claims 46 and 47 were inadvertently omitted from the rejection under 35 USC 102(e) in the previous office action.  It was clearly stated that ‘claims 29-36, 39-47 read on the elected species’ and ‘the elected species was found in the prior art search’, which makes it clear that claims 46 and 47 also read on the compound disclosed in the prior art.